      Case 3:17-cv-05659-WHA Document 386 Filed 03/08/19 Page 1 of 2




Paul Andre
Partner                                     990 Marsh Road
T 650.752.1700                              Menlo Park, CA 94025-1949
F 650.752.1800                              T 650.752.1700
PAndre@kramerlevin.com                      F 650.752.1800



March 8, 2019

Honorable William Alsup
U.S. District Court, Northern District of
California
San Francisco Courthouse
Courtroom 12 – 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102


Re:     Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA

Dear Judge Alsup:

     The parties have met and conferred regarding the case
management approaches offered by the Court during the hearing held
on February 21, 2019. Despite good faith and diligent efforts, the parties
were not able to reach agreement.


Respectfully submitted,


/s/ Paul Andre

Paul Andre
Counsel for Plaintiff Finjan, Inc.


/s/ Rebecca L. Carson

Rebecca L. Carson
Counsel for Juniper Networks, Inc.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                     SILICON VALLEY | NEW YORK | PARIS
      Case 3:17-cv-05659-WHA Document 386 Filed 03/08/19 Page 2 of 2

Honorable William Alsup
March 8, 2019




      In accordance with Civil Local Rule 5-1(i)(3), I attest that
concurrence in the filing of this document has been obtained from any
other signatory to this document.

                                                /s/ Paul Andre
                                                Paul Andre




                                                                        2
